Exhibit 10.86

 

This Renewal, Amended, Restated and Consolidated Note (the “Note”)  renews,
amends, restates and consolidates the outstanding principal balance under (i)
the Existing Notes (as defined herein) and (ii) the New Loan (as defined
herein), and is secured by a Multi-State Amended, Restated and Consolidated Fee
and Leasehold Mortgage, Deed of Trust, Security Agreement, Financing Statement,
Fixture Filing, and Assignment of Leases, Rents, Hotel Revenue and Security
Deposits of even date herewith (the “Security Instrument”) given by the Borrower
herein to the Lender herein and encumbering real property located in the State
of Florida (the “Florida Property”), Arizona (the “Arizona Property”),
California (the “California Property”) and Hawaii (the “Hawaii Property”), which
Security Instrument amends, restates and consolidates certain mortgages and
deeds of trusts (collectively, the “Prior Security Instrument”) previously given
by the Borrower herein to and in favor of the Lender herein for purposes of
securing the Existing Notes.  The Existing Notes and this Note have been made,
executed and delivered outside the State of Florida. Proper Florida Documentary
Stamp Tax in the amount of $462,000 was paid on the Existing Notes at the time
the Prior Security Instrument was recorded among the Public Records of
Miami-Dade County, Florida, based upon a maximum recovery against the Florida
Property of $132,000,000.  The Security Instrument does not limit maximum
recovery against the collateral located in Florida and encumbered by the
Security Instrument.  This Note represents a renewal of the outstanding balance
under the Existing Notes in the amount of $794,000,000 (the “Existing Notes
Balance”) plus the additional indebtedness due under the New Loan in the amount
of $106,000,000 (the “Additional Indebtedness”) (the Existing Notes Balance and
Additional Indebtedness being together referred to as the “Note
Indebtedness”).   The value of the Florida Property, Arizona Property,
California Property and Hawaii Property (collectively, the “Overall Property”)
encumbered by the Security Instrument is $1,808,000,000.  The value of the
Florida Property encumbered by the Security Instrument is $228,000,000.  
Accordingly, the ratio of the value of the Florida Property to the Overall
Property stated as a percentage is 12.61% (the “Tax Ratio”).  The Tax Ratio,
multiplied by the Note Indebtedness results in a tax base of $113,490,000 (the
“Note Tax Base”) for the Note Indebtedness, which results in documentary stamp
taxes due in the amount of $397,215.  As stated above, Florida documentary stamp
tax in the amount of $462,000 was paid at the time the Prior Security Instrument
was recorded among the Public Records of Miami-Dade County, Florida. 
Accordingly, pursuant to Rule 12B-4.053(31)(b), Florida Administrative Code, no
additional Florida documentary stamp tax are due in connection with the
execution and delivery of this Note and the recordation of the Security
Instrument in Miami-Dade County, Florida.   Pursuant to Rule 12C-2.004(2)(b),
Florida Administrative Code, Florida non-recurring intangible tax in the amount
of $264,000 was paid upon recordation of the Prior Security Instrument among the
Public Records of Miami-Dade County, Florida, based upon a maximum recovery
against the Florida Property of $132,000,000.  Non-recurring intangible tax on
the Note Tax Base is $226,980  Accordingly, pursuant to Rule 12C-2.004(2)(b),
Florida Administrative Code, no additional Florida non-recurring intangible tax
is due in connection with the execution and delivery of this Note and the
recordation of the Security Instrument in Miami-Dade County, Florida.

 

RENEWAL, AMENDED, RESTATED AND CONSOLIDATED NOTE

 

New York, New York

 

$900,000,000

August 18, 2004

 

RENEWAL, AMENDED, RESTATED AND CONSOLIDATED NOTE, dated as of August 18, 2004
(this Note), by CNL RESORT HOTEL, LP, CNL RESORT SILVER PROPER-TIES, LP, CNL
GRAND WAILEA RESORT, LP, CNL BILTMORE RESORT, LP, CNL CLAREMONT RESORT, LP, and
CNL DESERT RESORT, LP, each a Delaware limited partnership (each, if
individually, and all if collectively, as the context requires, Borrower) each
having an office at c/o CNL Hotels & Resorts, Inc., Center at City Commons, 450
South Orange Avenue, Orlando, Florida 32801, in favor of GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation (together with its successors and assigns,
Lender), having an office at 60 Wall Street, New York, New York 10005.

 

WHEREAS, Lender is the present owner and holder of those certain promissory
notes described on Exhibit A attached hereto and incorporated herein
(collectively, the

 

--------------------------------------------------------------------------------


 

Existing Notes), which Existing Notes evidence an indebtedness of Borrower to
Lender in the current outstanding principal amount of $794,000,000 (the Existing
Debt);

 

WHEREAS, on the date hereof and pursuant to the terms of this Note and the Loan
Agreement (as defined below), Lender has agreed to make a loan (the Loan) to
Borrower in the maximum principal amount of $900,000,000, such Loan to be
comprised of (i) the Existing Debt, and (ii) an additional loan in an aggregate
principal amount of $106,000,000 (the New Loan), so that the combined
outstanding principal balance of New Loan and the Existing Debt on the date
hereof is $900,000,000;

 

WHEREAS, in connection with the foregoing, Borrower and Lender have agreed in
the manner hereinafter set forth to (i) renew, combine and consolidate the
Existing Notes and the indebtedness evidenced thereby with the New Loan and (ii)
amend, modify and restate in their entirety the terms and provisions of the
Existing Notes on the terms and conditions hereinafter set forth; and

 

WHEREAS, Lender and Borrower intend these Recitals to be a material part of this
Note.

 

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender agree as follows:

 

I.              The Existing Debt is renewed, combined and consolidated together
with the New Loan so that together they shall constitute in law but one
indebtedness in the maximum principal amount of $900,000,000 (such amount, or so
much thereof as may be outstanding from time to time under this Note, the
Principal Amount), together with interest thereon as hereinafter provided.  The
terms, covenants, conditions and provisions of the Existing Notes are hereby
modified, amended and restated in their entirety so that henceforth the terms,
covenants, conditions and provisions of the Existing Notes shall read and be as
set forth in this Note and Borrower agrees to comply with and be subject to all
of the terms, covenants and conditions of this Note.

 

II.            The parties hereto certify that this Note evidences the Existing
Debt evidenced by the Existing Notes, as increased by the New Loan, and
evidences no further or other principal indebtedness.  Neither this Note nor
anything contained herein shall be construed as a novation of Borrower’s
indebtedness to Lender evidenced by the Existing Notes or of the Existing Notes,
which shall remain in full force and effect as hereby confirmed, modified,
restated and amended.

 

III.           This Note is an extension and continuation of the Existing Debt
evidenced by the Existing Notes, as increased by the New Loan, and, as to the
Existing Debt, is issued in replacement of and substitution for the Existing
Notes.

 

--------------------------------------------------------------------------------


 

IV.           The Existing Notes, as modified and restated in their entirety
pursuant to this Note, and the obligations of Borrower thereunder, as increased
by the New Loan, is hereby ratified and confirmed, and shall remain in full
force and effect until the full performance and satisfaction of all obligations
of Borrower under this Note.

 

NOW, THEREFORE, FOR VALUE RECEIVED, Borrower promises to pay to the order of
Lender the Principal Amount, together with interest from the date hereof and
other fees, expenses and charges as provided in this Note.

 

1.                                       DEFINED TERMS.

 

a.                                       Capitalized terms used but not
otherwise defined herein shall have the respective meanings given thereto in the
Loan Agreement (as defined below), unless other-wise expressly provided herein. 
All references to sections shall be deemed to be references to sections of this
Note, unless otherwise indicated.

 

b.                                      The following terms shall have the
meanings ascribed thereto:

 

Borrower shall have the meaning provided in the first paragraph hereof.

 

Default Rate shall mean, with respect to an acceleration of the Loan, a rate per
annum equal to the lesser of (a) the Maximum Legal Rate and (b) three percent
(3%) above the LIBOR Rate, adjusted from time to time as set forth herein.

 

Existing Debt shall have the meaning provided in the recitals.  Existing Notes
shall have the meaning provided in the recitals.

 

Extension Notice shall mean the First Extension Notice, the Second Extension
Notice, or the Third Extension Notice, as applicable.

 

Extension Option shall mean the First Extension Option, the Second Extension
Option, or the Third Extension Option, as applicable.

 

First Extended Maturity Date shall have the meaning set forth in Section 5(a).

 

First Extension Notice shall have the meaning set forth in Section 5(a).

 

First Extension Option shall have the meaning set forth in Section 5(a).

 

Initial Maturity Date shall mean September 9, 2006.

 

Interest Determination Date shall mean, with respect to each Interest Period,
the date which is two (2) Business Days prior to the fifteenth (15th) day of
each calendar month.

 

3

--------------------------------------------------------------------------------


 

Interest Period shall mean each interest period commencing on the fifteenth
(15th) calendar day of a calendar month and ending on (and including) the
fourteenth (14th) calendar day of the following calendar month; provided that
the first interest period shall commence on the date hereof.

 

Lender shall have the meaning provided in the first paragraph hereof

 

LIBOR shall mean, with respect to any Interest Determination Date, the rate
(expressed as a percentage per annum rounded upwards, if necessary, to the
nearest one hundredth (1/100) of one percent (1%)) for deposits in U.S. Dollars
for a one (1) month period that appears on Telerate Page 3750 (as defined below)
as of 11:00 a.m., London time, on such Interest Determination Date.  If such
rate does not appear on Telerate Page 3750 as of 11:00 a.m., London time, on the
applicable Interest Determination Date, the Lender shall request the principal
London office of any four (4) prime banks in the London interbank market
selected by the Lender to provide such banks’ quotations of the rates at which
deposits in U.S. Dollars are offered by such banks at approximately 11:00 a.m.,
London time, to prime banks in the London interbank market for a one (1) month
period commencing on the first day of the related Interest Period and in a
principal amount that is representative for a single transaction in the relevant
market at the relevant time.  If at least two (2) such offered quotations are so
provided, LIBOR will be the arithmetic mean of such quotations (expressed as a
percentage and rounded upwards, if necessary, to the nearest one hundredth
(1/100) of one percent (1%)).  If fewer than two (2) such quotations are so
provided, the Lender will request major banks in New York City selected by the
Lender to quote such banks’ rates for loans in U.S. Dollars to leading European
banks as of approximately 11:00 a.m., New York City time, on the applicable
Interest Determination Date for a one (1) month period commencing on the first
day of the related Interest Period and in an amount that is representative for a
single transaction in the relevant market at the relevant time.  If at least two
(2) such rates are so provided, LIBOR will be the arithmetic mean of such rates
(expressed as a percentage and rounded upwards, if necessary, to the nearest one
hundredth (1/100) of one percent (1%)).  If fewer than two (2) rates are so
provided, then LIBOR will be LIBOR used to determine the LIBOR Rate during the
immediately preceding Interest Period.

 

LIBOR Margin shall mean 175 basis points (1.75%) per annum.

 

LIBOR Rate shall mean, with respect to each Interest Period, an interest rate
per annum equal to the sum of (a) LIBOR, determined as of the Interest
Determination Date immediately preceding the commencement of such Interest
Period, plus (b) the LIBOR Margin.

 

4

--------------------------------------------------------------------------------


 

Liquidated Damages Amount shall have the meaning set forth in Section 4(d).

 

Loan Agreement shall mean the Loan and Security Agreement, dated the date
hereof, between Borrower and Lender.

 

Lockout Period shall mean the period from the date hereof to, but excluding, the
Payment Date in October 2005 during which time no prepayment of the Loan shall
be permitted.

 

Lockout Release Date shall mean the Payment Date occurring in October 2005.

 

Maturity Date shall mean the Initial Maturity Date, provided that (a) in the
event of the exercise by Borrower of the First Extension Option pursuant to
Section 5(a) of this Note, the Maturity Date shall be the First Extended
Maturity Date, (b) in the event of the exercise by Borrower of the Second
Extension Option pursuant to Section 5(a) of this Note, the Maturity Date shall
be the Second Extended Maturity Date, and (c) in the event of the exercise by
Borrower of the Third Extension Option pursuant to Section 5(a) of this Note,
the Maturity Date shall be the Third Extended Maturity Date, or such earlier
date on which the final payment of principal of this Note becomes due and
payable as provided in the Loan Agreement or this Note, whether at such stated
maturity date, by declaration of acceleration, or otherwise (including, without
limitation, as a result of an acceleration thereof, a refinancing or otherwise).

 

Maturity Date Payment shall have the meaning set forth in Section 3(d).

 

New Loan shall have the meaning provided in the recitals.

 

Note shall have the meaning provided in the first paragraph hereof.

 

Payment Date shall be the ninth (9th) calendar day of each calendar month and if
such day is not a Business Day, then the Business Day immediately preceding such
day, commencing on October 9, 2004 and continuing to and including the Maturity
Date.

 

Prepayment Date shall have the meaning provided in Section 4(a)(i).

 

Prepayment Fee shall mean a non-refundable fee equal to in connection with
Borrower’s payment of the Loan (or any part thereof, to the extent permitted by
the Loan Documents) (i) on or after October 9, 2005 and prior to November 9,
2005, 1.00% of the outstanding Principal Amount then being paid, (ii) on or
after November 9, 2005 and prior to December 9, 2005, 0.85% of the outstanding
Principal Amount then being paid, (iii) on or after December 9, 2005 and prior
to

 

5

--------------------------------------------------------------------------------


 

January 9, 2006, 0.70% of the outstanding Principal Amount then being paid, (iv)
on or after January 9, 2006 and prior to February 9, 2006, 0.55% of the
outstanding Principal Amount then being paid, (v) on or after February 9, 2006
and prior to March 9, 2006, 0.40% of the outstanding Principal Amount then being
paid, and (vi) on or after March 9, 2006 and prior to April 9, 2006, 0.25% of
the outstanding Principal Amount then being paid.  No Prepayment Fee shall be
due on any payments made on or after April 9, 2006.  The Prepayment Fee shall be
payable simultaneously with Borrower’s payment of the Principal Amount.

 

Prepayment Notice shall have the meaning provided in Section 4(a)(i).

 

Principal Amount shall have the meaning provided in the recitals.

 

Second Extended Maturity Date shall have the meaning set forth in Section 5(a).

 

Second Extension Notice shall have the meaning set forth in Section 5(a).

 

Second Extension Option shall have the meaning set forth in Section 5(a).

 

Telerate Page 3750 shall mean the display designated as “Page 3750” on the Dow
Jones Telerate Service (or such other page as may replace Page 3750 on that
service) or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits.

 

Third Extended Maturity Date shall have the meaning set forth in Section 5(a).

 

Third Extension Notice shall have the meaning set forth in Section 5(a).

 

Third Extension Option shall have the meaning set forth in Section 5(a).

 

2.                                       INTEREST.

 

a.                                       Prior to the Maturity Date, interest
shall accrue on the Principal Amount as follows:

 

i.                                          from and including the date hereof
to, but not including, September 15, 2004, at a rate per annum equal to 3.35%;
and

 

ii.                                       from and including the first (1st) day
of the second (2nd) Interest Period following the date of this Note (i.e. August
15, 2004), and thereafter during each Interest Period during the term of this
Note, at the LIBOR Rate.

 

6

--------------------------------------------------------------------------------


 

b.                                      From and after the Maturity Date and
from and after the occurrence and during the continuance of any Event of
Default, interest shall accrue on the Principal Amount at the Default Rate.

 

c.                                       Except as expressly set forth in the
Loan Agreement to the contrary, interest shall accrue on all amounts advanced by
Lender pursuant to the Loan Documents (other than the Principal Amount, which
shall accrue interest in accordance with clauses a. and b. above) at the Default
Rate.

 

d.                                      Interest, for any given Interest Period,
shall be computed on the Principal Amount on the basis of a fraction, the
denominator of which shall be 360 and the numerator of which shall be the actual
number of days in the relevant Interest Period.

 

e.                                       The provisions of this Section 2 are
subject in all events to the provisions of Section 2.2.4 of the Loan Agreement.

 

3.                                       PAYMENTS.

 

a.                                       On each Payment Date, Borrower shall
pay to Lender interest accruing hereunder during the entire Interest Period in
which said Payment Date occurs.

 

b.                                      All payments made by Borrower hereunder
or under any of the Loan Documents shall be made on or before 12:00 noon New
York City time.  Any payments received after such time shall be credited to the
next following Business Day.

 

c.                                       All amounts advanced by Lender pursuant
to the Loan Documents, other than the Principal Amount, or other charges
provided in the Loan Documents, shall be due and payable as provided in the Loan
Documents.  In the event any such advance or charge is not so repaid by
Borrower, Lender may, at its option, first apply any payments received under
this Note to repay such advances, together with any interest thereon, or other
charges as provided in the Loan Documents, and the balance, if any, shall be
applied in payment of any installment of interest or principal then due and
payable.

 

d.                                      The entire Principal Amount of this
Note, all unpaid accrued interest, all interest that would accrue on the
Principal Amount through the end of the Interest Period during which the
Maturity Date occurs (even if such period extends beyond the Maturity Date) and
all other fees and sums then payable hereunder or under the Loan Documents
including, without

 

7

--------------------------------------------------------------------------------


 

limitation the Prepayment Fee (collectively, the Maturity Date Payment), shall
be due and payable in full on the Maturity Date.

 

e.                                       Amounts due on this Note shall be
payable, without any counterclaim, setoff or deduction whatsoever, at the office
of Lender or its agent or designee at the address set forth on the first page of
this Note or at such other place as Lender or its agent or designee may from
time to time designate in writing.

 

f.                                         All amounts due under this Note,
including, without limitation, interest and the Principal Amount, shall be due
and payable in lawful money of the United States.

 

g.                                      To the extent that Borrower makes a
payment or Lender receives any payment or proceeds for Borrower’s benefit, which
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, debtor in possession, receiver,
custodian or any other party under any bankruptcy law, common law or equitable
cause, then, to such extent, the obligations of Borrower hereunder intended to
be satisfied shall be revived and continue as if such payment or proceeds had
not been received by Lender.

 

4.                                       PREPAYMENTS.  Prior to the Lockout
Release Date, the outstanding Principal Amount may not be paid in whole or in
part.

 

a.                                       Voluntary Prepayments.  Borrower shall
have the right on any Business Day on or after the Lockout Release Date to
prepay the Principal Amount in whole or in part upon satisfaction of the
following conditions:

 

i.                                          Borrower shall provide prior written
notice (the Prepayment Notice) to Lender specifying the proposed Business Day on
which the prepayment is to be made, which date shall be no earlier than thirty
(30) days after the date of such Prepayment Notice (the date of a prepayment
pursuant to this Section 4(a) and Section 4(b) below being the Prepayment
Date).  Any such Prepayment Notice shall be revocable by Borrower (but not more
than two (2) times in any twelve (12) month period) provided, however, if
Borrower elects to so revoke a Prepayment Notice, Borrower shall reimburse
Lender for the actual out-of-pocket expenses incurred by Lender in connection
with such revocation;

 

ii.                                       Borrower shall comply with the
provisions set forth in Section 4(c) and Section 4(d) of this Note; and

 

8

--------------------------------------------------------------------------------


 

iii.                                    No prepayment shall be permitted on any
date during the period commencing on the first calendar day immediately
following a Payment Date to, but not including, the Interest Determination Date
in such calendar month.

 

b.                                      Mandatory Prepayments.

 

i.                                          On the next occurring Payment Date
following the date on which Borrower actually receives any Proceeds, if Lender
is not obligated and does not elect to make such Proceeds available to Borrower
for the restoration of the Property, Borrower shall prepay the outstanding
principal balance of the Note in an amount equal to one hundred percent (100%)
of such Proceeds together with the payment of the Prepayment Fee; and

 

ii.                                       Borrower shall comply with the
provisions set forth in Section 4(c) and Section 4(d) of this Note.

 

c.                                       Payments in Connection with a
Prepayment.

 

i.                                          On the date on which a prepayment,
voluntary or mandatory, is made under this Note or as required under the Loan
Agreement, Borrower shall pay to Lender all unpaid interest on the Principal
Amount prepaid, such unpaid interest calculated through the end of the Interest
Period during which such prepayment occurs (even if such period extends beyond
the Maturity Date).  Notwithstanding the foregoing, provided the Loan is still
owned solely by German American Capital Corporation at the time of such
prepayment, Borrower shall only be required to pay Lender all unpaid interest on
the Principal Amount prepaid, such unpaid interest calculated through the date
such prepayment is made.

 

ii.                                       On the Prepayment Date, Borrower shall
pay to Lender all other sums, not including scheduled interest payments but
including and not limited to, the Prepayment Fee, then due under the Note, the
Loan Agreement, the Security Instrument, and the other Loan Documents; and

 

iii.                                    Borrower shall pay all costs and
expenses of Lender incurred in connection with the prepayment (including without
limitation, any costs and expenses associated with a release of the Lien of the
Security Instrument as set forth in Section 2.3.3 of the Loan Agreement as well
as reasonable attorneys’ fees and expenses).

 

9

--------------------------------------------------------------------------------


 

d.                                      LIQUIDATED DAMAGES AMOUNT.  IF
NOTWITHSTANDING THE PROHIBITIONS OF THIS SECTION 4, THE LOAN IS VOLUNTARILY OR
INVOLUNTARILY REPAID DURING THE LOCKOUT PERIOD, INCLUDING, BUT NOT LIMITED TO,
AS A RESULT OF AN ACCELERATED MATURITY DATE, THEN BORROWER SHALL PAY TO LENDER,
AS LIQUIDATED DAMAGES FOR SUCH DEFAULT AND NOT AS A PENALTY, AND IN ADDITION TO
ANY AND ALL OTHER SUMS AND FEES PAYABLE UNDER THIS NOTE AND THE OTHER LOAN
DOCUMENTS, AN AMOUNT EQUAL TO THREE PERCENT (3%) OF THE PRINCIPAL AMOUNT BEING
REPAID (THE LIQUIDATED DAMAGES AMOUNT).

 

5.                                       EXTENSION OPTION.

 

a.                                       Extension Option.  Subject to the
provisions of this Section 5, Borrower shall have the option (the First
Extension Option), by irrevocable written notice (the First Extension Notice)
delivered to Lender no later than thirty (30) days prior to the Initial Maturity
Date, to extend the Maturity Date to September 9, 2007 (the First Extended
Maturity Date).  In the event Borrower shall have exercised the First Extension
Option, Borrower shall have the option (the Second Extension Option), by
irrevocable written notice (the Second Extension Notice) delivered to Lender no
later than thirty (30) days prior to the First Extended Maturity Date, to extend
the First Extended Maturity Date to September 9, 2008 (the Second Extended
Maturity Date).  In the event Borrower shall have exercised the Second Extension
Option, Borrower shall have the option (the Third Extension Option), by
irrevocable written notice (the Third Extension Notice) delivered to Lender no
later than thirty (30) days prior to the Second Extended Maturity Date, to
extend the First Extended Maturity Date to September 9, 2009 (the Third Extended
Maturity Date).  Borrower’s right to so extend the Maturity Date shall be
subject to the satisfaction of the following conditions precedent prior to each
extension hereunder:

 

i.                                          no Monetary Default or Event of
Default shall have occurred and be continuing both on (A) the date Borrower
delivers the First Extension Notice or the Second Extension Notice, as
applicable, and (B) on the Initial Maturity Date and the First Extended Maturity
Date, as applicable;

 

ii.                                       Borrower shall obtain and deliver to
Lender not later than one (1) Business Day prior to the first day of the term of
the Loan as extended one or more Extension Interest Rate Cap Agreements from an
Acceptable Counterparty which Extension Interest Rate Cap Agreement(s) shall
have a strike rate equal to the Maximum

 

10

--------------------------------------------------------------------------------


 

Pay Rate and shall be effective for the period commencing on the day immediately
following the then applicable Maturity Date (prior to giving effect to the
applicable Extension Option) and ending on the last day of the Interest Period
in which the applicable extended Maturity Date occurs.

 

iii.                                    Borrower shall deliver (or shall commit
to deliver within five (5) Business Days thereafter) a Counterparty Opinion with
respect to the Replacement Interest Rate Agreement and the related
Acknowledgment.

 

b.                                      Extension Documentation.  As soon as
practicable following an extension of the Maturity Date pursuant to this Section
5, Borrower shall, if requested by Lender, execute and deliver an amendment of
and/or restatement of the Note and shall, if requested by Lender, enter into
such amendments to the related Loan Documents as may be necessary or appropriate
to evidence the extension of the Maturity Date as provided in this Section 5;
provided, however, that no failure by Borrower to enter into any such amendments
and/or restatements shall affect the rights or obligations of Borrower or Lender
with respect to the extension of the Maturity Date.

 

6.                                       MISCELLANEOUS.

 

a.                                       Waiver.  Borrower and all endorsers,
sureties and guarantors hereby jointly and severally waive all applicable
exemption rights, valuation and appraisement, presentment for payment, demand,
notice of demand, notice of nonpayment or dishonor, protest and notice of
protest of this Note, and, except as otherwise expressly provided in the Loan
Documents, all other notices in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Note.  Borrower and
all endorsers, sureties and guarantors consent to any and all extensions of
time, renewals, waivers or modifications that may be granted by Lender with
respect to the payment or other provisions of this Note and to the release of
the collateral securing this Note or any part thereof, with or without
substitution, and agree that additional makers, endorsers, guarantors or
sureties may become parties hereto without notice to them or affecting their
liability under this Note.

 

b.                                      Non-Recourse.  Recourse to the Borrower
or any other Person with respect to any claims arising under or in connection
with this Note shall be limited to the extent provided in Section 18 of the Loan
Agreement and the terms, covenants and conditions of Section 18 of the Loan
Agreement are hereby incorporated by reference as if fully set forth in this
Note.

 

11

--------------------------------------------------------------------------------


 

c.                                       Note Secured.  This Note and all
obligations of Borrower hereunder are secured by the Loan Agreement, the
Security Instrument and the other Loan Documents.

 

d.                                      Notices.  Any notice, election, request
or demand which by any provision of this Note is required or permitted to be
given or served hereunder shall be given or served in the manner required for
the delivery of notices pursuant to the Loan Agreement.

 

e.                                       Entire Agreement.  This Note, together
with the other Loan Documents, constitutes the entire and final agreement
between Borrower and Lender with respect to the subject matter hereof and
thereof and may only be changed, amended, modified or waived by an instrument in
writing signed by Borrower and Lender.

 

f.                                         No Waiver.  No waiver of any term or
condition of this Note, whether by delay, omission or otherwise, shall be
effective unless in writing and signed by the party sought to be charged, and
then such waiver shall be effective only in the specific instance and for the
purpose for which given.  No notice to, or demand on, Borrower shall entitle
Borrower to any other or future notice or demand in the same, similar or other
circumstances.

 

g.                                      Successors and Assigns.  This Note shall
be binding upon and inure to the benefit of Borrower and Lender and their
respective successors and permitted assigns.  Upon any endorsement, assignment,
or other transfer of this Note by Lender or by operation of law, the term
“Lender” as used herein, shall mean such endorsee, assignee, or other transferee
or successor to Lender then becoming the holder of this Note.  The term
“Borrower” as used herein shall include the respective successors and assigns,
legal and personal representatives, executors, administrators, devisees,
legatees and heirs of Borrower, if any.

 

h.                                      Captions.  All paragraph, section,
exhibit and schedule headings and captions herein are used for reference only
and in no way limit or describe the scope or intent of, or in any way affect,
this Note.

 

i.                                          Severability.  The provisions of
this Note are severable, and if any one clause or provision hereof shall be held
invalid or unenforceable in whole or in part, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof,
and not any other clause or provision of this Note.

 

j.                                          GOVERNING LAW.  THIS NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE

 

12

--------------------------------------------------------------------------------


 

OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. 
BORROWER AGREES THAT, AT LENDER’S OPTION, ANY SUIT FOR THE ENFORCEMENT OF THIS
NOTE OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENT TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON BORROWER IN THE MANNER AND AT THE ADDRESS SPECIFIED FOR NOTICES IN THE
LOAN AGREEMENT.  BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.

 

k.                                       JURY TRIAL WAIVER.  BORROWER AND ALL
PERSONS CLAIMING BY, THROUGH OR UNDER IT HEREBY EXPRESSLY, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER THIS NOTE, INCLUDING,
WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (II) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS NOTE (AS NOW OR HEREAFTER MODIFIED)
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
BORROWER HEREBY AGREES AND CONSENTS THAT AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
HERETO TO THE WAIVER OF ANY RIGHT TO TRIAL BY JURY.  BORROWER ACKNOWLEDGES THAT
IT HAS CONSULTED WITH LEGAL COUNSEL REGARDING THE MEANING OF THIS WAIVER AND
ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL INDUCEMENT FOR THE MAKING OF THE
LOAN.  THIS WAIVER SHALL SURVIVE THE REPAYMENT OF THE LOAN.

 

l.                                          Counterclaims and other Actions. 
Borrower hereby expressly and unconditionally waives, in connection with any
suit, action or proceeding brought by Lender on this Note, any and every right
it may have to (i)

 

13

--------------------------------------------------------------------------------


 

interpose any counterclaim therein (other than a counterclaim which can only be
asserted in the suit, action or proceeding brought by Lender on this Note and
cannot be maintained in a separate action) and (ii) have any such suit, action
or proceeding consolidated with any other or separate suit, action or
proceeding.

 

m.                                    Joint and Several Liability.  The
obligations of the Borrower hereunder and under the Loan Agreement and the other
Loan Documents shall be and are the joint and several obligations of each
Borrower irrespective of whether the proceeds of the Loan may be used with
respect to a particular Property owned by a particular Borrower; provided,
however, that to the extent that the “Borrower” hereunder is entitled to
exercise rights or deliver notices, such rights and deliveries may be made by
any Borrower and the Lender shall be entitled to rely on the authority of any
such party without further notice or acknowledgment from the other.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
as of the day and year first above written.

 

 

BORROWER:

 

 

 

 

 

CNL RESORT HOTEL, LP,

 

a Delaware limited partnership,

 

 

 

By: CNL RESORT SPE GP, LLC,

 

a Delaware limited liability company,

 

as sole general partner

 

 

 

 

 

 

By:

   /s/ Paul H. Williams

 

 

 

Name:

Paul H. Williams

 

 

Title:

Senior Vice President

 

 

 

 

 

CNL RESORT SILVER PROPERTIES, LP,

 

a Delaware limited partnership,

 

 

 

By: CNL RESORT SPE GP, LLC,

 

a Delaware limited liability company,

 

as sole general partner

 

 

 

 

 

 

By:

   /s/ Paul H. Williams

 

 

 

 

Name:

Paul H. Williams

 

 

 

Title:

Senior Vice President

 

 

 

 

 

CNL GRAND WAILEA RESORT, LP,

 

a Delaware limited partnership,

 

 

 

By: CNL RESORT SPE GP, LLC,

 

a Delaware limited liability company,

 

as sole general partner

 

 

 

 

 

 

By:

   /s/ Paul H. Williams

 

 

 

Name:

Paul H. Williams

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CNL CLAREMONT RESORT, LP,

 

a Delaware limited partnership

 

 

 

 

 

By: CNL RESORT SPE GP, LLC

 

a Delaware limited liability company,

 

as sole general partner

 

 

 

 

 

By:

       /s/ Paul H. Williams

 

 

Name:

Paul H. Williams

 

Title:

Senior Vice President

 

 

 

CNL BILTMORE RESORT, LP,

 

a Delaware limited partnership

 

 

 

 

 

By: CNL RESORT SPE GP, LLC

 

a Delaware limited liability company,

 

as sole general partner

 

 

 

 

 

By:

       /s/ Paul H. Williams

 

 

Name:

Paul H. Williams

 

Title:

Senior Vice President

 

 

 

CNL DESERT RESORT, LP,

 

a Delaware limited partnership,

 

 

 

By: CNL RESORT SPE GP, LLC,

 

a Delaware limited liability company,

 

as sole general partner

 

 

 

By:

       /s/ Paul H. Williams

 

 

 

Name:

Paul H. Williams

 

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Existing Notes

 

--------------------------------------------------------------------------------